Citation Nr: 0706962	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-31 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of pneumothorax. 

2.  Entitlement to service connection for asthma, to include 
as secondary to pneumothorax. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO reopened and 
denied the claim for service connection for residuals of 
pneumothorax, and denied service connection for asthma.  The 
RO appropriately treated the asthma claim as separate from 
the previously denied pneumothorax claim, because the asthma 
claim was based on a new diagnosis.  Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996).  The veteran filed a timely 
appeal of the April 2003 rating action to the Board.  

In addition, by a July 2001 rating action, the RO, in part, 
continued a 10 percent evaluation assigned to service-
connected deep thrombophlebitis of the right shoulder.  The 
RO informed the veteran of their decision in an August 2001 
letter.  In May 2002, the RO received the veteran's notice of 
disagreement.  Thereafter, by a November 2002 rating action, 
the RO granted a 20 percent evaluation to the service-
connected deep thrombophlebitis of the right shoulder, 
effective August 15, 2000.  The RO also awarded service 
connection for neuropathy of the right upper extremity as 
secondary to service-connected deep thrombophlebitis of the 
right shoulder, and assigned an initial 40 percent 
evaluation, effective August 15, 2000.  
In November 2002, the RO issued a statement of the case that 
addressed the issues of entitlement to an increased 
evaluation for service-connected deep thrombophlebitis of the 
right shoulder, currently evaluated as 20 and percent 
disabling, and entitlement to an initial evaluation in excess 
of 40 percent for neuropathy of the right upper extremity as 
secondary to service-connected deep thrombophlebitis of the 
right shoulder.  The veteran has not submitted a substantive 
appeal (Form 9) regarding the aforementioned issues, and the 
RO has not certified them as being on appeal.  Thus, these 
issues will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2006). 

In December 2006, the veteran testified at a videoconference 
hearing conducted at the Winston-Salem, North Carolina RO.  A 
copy of the hearing transcript has been associated with the 
claims files. 

The underlying de novo claim of entitlement to service 
connection for residuals of pneumothorax, along with the 
claim for service connection for asthma, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a July 2001 rating action, the RO denied service 
connection for residuals of pneumothorax; the veteran 
submitted a notice of disagreement, but subsequently withdrew 
the aforementioned claim.

2.  The evidence received since the July 2001 rating decision 
includes evidence that is neither duplicative nor cumulative 
of evidence previously of record, relates to an unestablished 
fact, and raises a reasonable possibility of substantiating 
the underlying claim for service connection for residuals of 
pneumothorax.


CONCLUSIONS OF LAW

1.  A July 2001 rating decision, wherein the RO denied 
service connection for residuals of pneumothorax, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has been received to reopen the 
appellant's claim for service connection for residuals of 
pneumothorax. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen a claim for service connection 
for residuals of pneumothorax.  Therefore, no further 
development of the record is required with respect to this 
claim to reopen.  Wensch v. Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding 
that the notice and duty to assist provisions of the VCAA do 
not apply to claims that could not be substantiated through 
such notice and assistance).

II.  Analysis-Petition to Reopen

The veteran contends that he currently has residuals of 
pneuomothorax that he suffered during service.   

In a July 2001 rating action, the RO denied the veteran's 
claim for service connection for residuals of pneumothorax.  
The veteran filed a notice of disagreement and then 
subsuquently withdrew his claim.  Thus, the July 2001 rating 
action became final.  38 C.F.R. §§ 20.204, 20.300, 20.302 
(2006).  The veteran requested that the claim be reopened in 
November 2002.  The Board notes that 38 C.F.R. § 3.156(a) was 
amended in August 2001, and that amendment is applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001). Because the veteran filed his claim 
at the RO in November 2002, the amended version of 38 C.F.R. 
§ 3.156(a) governs this case.

From a review of an April 2003 rating action, the RO re-
opened and readjudicated the veteran's claim on a de novo 
basis.  In denying the veteran's claim, the RO determined 
that there was no medical evidence demonstrating that the 
veteran currently had any current chronic residuals of the 
in-service right pneumothorax. 

However, the preliminary question of whether new and material 
evidence has been presented to reopen a previously denied 
claim is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence that was of record at the time of the RO's July 2001 
decision letter included the veteran's service medical 
records.  These reflect that the veteran suffered a right 
pneumothorax after a stellate block was performed during 
hospitalization for a right upper arm disability in late July 
1953.  The pneumothorax was treated by aspiration and 
breathing exercises.  His lungs completely re-expanded within 
ten to twelve days.  The veteran was placed on priscoline for 
approximately to weeks.  

Also of record at the time of the RO's July 2001 rating 
action was a June 2001 VA examination report.  That report 
revealed no evidence of any residuals of pneumothorax; X-rays 
of the chest and pulmonary function tests were unremarkable.  
The VA examiner diagnosed the veteran as having no residuals 
of pneumothorax.  

Evidence added to the record since the July 2001 rating 
decision includes a February 2003 QTC examination report.  X-
rays of the veteran's chest revealed a faint new infiltrate 
in the right lung base manifested by rales in the chest upon 
physical evaluation.  A pulmonary function test was abnormal.  
The veteran was diagnosed as having an acute chronic 
pulmonary infiltrate or pneumonitis.  The examiner also 
indicated that the veteran seemed to have chronic obstructive 
lung disease.  The examiner stated that he was unable to 
provide an opinion as to the relationship between these 
findings and the pneumothorax without knowing the substance 
injected (presumably during the stellate block) in service.

The newly received evidence relates to the previously 
unestablished elements needed for service connection of a 
current disability and a possible relationship between the 
current disabilities and service.  This evidence is therefore 
"new and material" evidence within the definition of 38 
C.F.R. § 3.156 (2006).  Thus, having determined that new and 
material evidence has been submitted, the claim of 
entitlement to service connection for residuals of 
pneumothorax is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of 
pneumothorax is reopened; the appeal is granted to this 
extent only.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The February 2003 QTC examiner stated that because it was 
unclear as to what was injected into the veteran's right lung 
base (i.e., sclerosing agent, Xylocaine, local anesthetic), 
he was unable to provide an opinion as to whether any current 
asthma or other disability was related to the in-service 
right pneumothorax.  

As noted, the service medical records show that the veteran 
suffered a right pneumonthorax after a stellate block was 
performed.  Stellate block is defined as the analgesic 
blocking of the stellate (cervicothoracic ganglion).  
Dorland's Medical Dictionary (28th ed. 1994).  A stellate 
block has also been defined as injection of local anesthetic 
solution in the vicinity of the stellate ganglion.  Stedman's 
Medical Dictionary, (2nd ed. 2004).

These definitions seem to answer the examiner's question 
insofar as they indicate that the veteran was injected with a 
local anesthetic.

The record contains competent evidence of current pulmonary 
disabilities, and of a possible link between the current 
disabilities and the pneumothorax in service.  An opinion is 
needed as to whether it is as likely as not that the veteran 
has current residuals of the documented pneumothorax. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims files to a VA 
examiner with appropriate expertise to 
determine whether there are any current 
residuals of pneumothorax, including 
asthma.  The examiner must review the 
claims files, to specifically include 
the service medical records and 
February 2003 QTC examination report.  
The examiner must annotate in his/her 
report that a review of the claims 
files was made.  

The examiner should express an opinion 
as to the following question:   

Is it at least as likely as not (50 
percent probability or more) that the 
veteran currently has residuals of 
pneumothorax, including current asthma?

The examiner should provide a rationale 
for all opinions expressed.  

2.  The claims for service connection 
for residuals of pneumothorax and 
asthma should be readjudicated.  If the 
benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


